J-S70033-14

                               2014 PA Super 256

COMMONWEALTH OF PENNSYLVANIA,               :    IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                   Appellee                 :
                                            :
   v.                                       :
                                            :
PETER ALLEN TREADWAY                        :
                                            :
                   Appellant                :    No. 1217 EDA 2014

         Appeal from the Judgment of Sentence Entered March 7, 2014
               in the Court of Common Pleas of Chester County,
             Criminal Division, at No(s): CP-15-CR-0001794-2010

BEFORE:      LAZARUS, MUNDY, and STRASSBURGER,* JJ.

OPINION BY STRASSBURGER, J.:               FILED NOVEMBER 13, 2014

        Peter Allen Treadway (Appellant) appeals from his aggregate judgment

of sentence of 100 to 200 years of imprisonment for his convictions for 45

counts of various sex crimes. We affirm.

        A prior panel of this Court offered the following succinct summary of

the facts of this case.

              [Appellant] sexually abused his stepdaughter.           This
        depravity continued for years. The victim testified that the
        abuse began when she was nine or ten years old and that
        [Appellant] first had sexual intercourse with her when she turned
        eleven. By the time the victim was thirteen or fourteen years
        old, [Appellant] had sex with her “every day or multiple times a
        day.” Eventually the victim became pregnant. The victim, with
        [Appellant’s] assistance, obtained an abortion in a hospital.

              After a four-day trial, the jury convicted [Appellant] of a
        multitude of sexual offenses and counts.         The trial court
        sentenced [Appellant] to an aggregate term of imprisonment of
        100 to 200 years.



*Retired Senior Judge assigned to the Superior Court.
J-S70033-14


Commonwealth          v.   Treadway,    64   A.3d   278   (Pa.   Super.   2013)

(unpublished memorandum at 2) (citation to trial transcript omitted).

     On direct appeal, this Court affirmed Appellant’s convictions, but

determined that his sentence was illegal. Appellant was sentenced under 42

Pa.C.S. § 9718.2,1 “a statute that was implemented well after the convicted

criminal conduct and which increased the punishment imposed by the law in

effect at the time the crime was committed.”         Id. at 5.    Furthermore,

Appellant was sentenced based on the age of the victim at the time of the

acts, although the jury made no factual determination about when the acts

occurred, in violation of Apprendi v. New Jersey, 530 U.S. 466, 490

(2000).   Id. at 7.    Therefore, this Court vacated Appellant’s judgment of

sentence and remanded for resentencing.        However, this Court expressly

noted that “[n]othing in this memorandum is to be construed as precluding

the trial court on re-sentencing from exercising its discretion to impose a

sentence up to the statutory maximum provided for each offense—and

running those sentences consecutively.” Id. at 8 n.4.

     After remand, the trial court did just that, again imposing an

aggregate sentence of 100 to 200 years of imprisonment by sentencing

Appellant to, by and large, consecutive statutory maximum sentences. The



1
  Section 9718.2 provides enhanced penalties and mandatory minimum
sentences for sexual offenders who have one or more prior convictions for
sex crimes.


                                       -2-
J-S70033-14


trial court subsequently denied Appellant’s post-sentence motion, and

Appellant timely filed a notice of appeal.

      Appellant presents one question to this Court: “Did the trial court

abuse its discretion in imposing an aggregate sentence of 100-200 years of

imprisonment which was excessively harsh and violated fundamental norms

of sentencing under the facts and circumstances of the case?” Appellant’s

Brief at 5.

      Appellant’s question challenges the discretionary aspects of his

sentence. Accordingly, we bear in mind the following.

      A challenge to the discretionary aspects of a sentence must be
      considered a petition for permission to appeal, as the right to
      pursue such a claim is not absolute. Two requirements must be
      met before we will review this challenge on its merits. First, an
      appellant must set forth in his brief a concise statement of the
      reasons relied upon for allowance of appeal with respect to the
      discretionary aspects of a sentence. Second, the appellant must
      show that there is a substantial question that the sentence
      imposed is not appropriate under the Sentencing Code. The
      determination of whether a particular issue raises a substantial
      question is to be evaluated on a case-by-case basis. In order to
      establish a substantial question, the appellant must show actions
      by the trial court inconsistent with the Sentencing Code or
      contrary to the fundamental norms underlying the sentencing
      process.

Commonwealth v. Bowen, 55 A.3d 1254, 1262-63 (Pa. Super. 2012),

appeal denied, 64 A.3d 630 (Pa. 2013) (quoting Commonwealth v.

McAfee, 849 A.2d 270, 274 (Pa. Super. 2004)).

      Appellant’s brief contains a statement of the reasons upon which he

relies for allowance of appeal as to the discretionary aspects of his sentence.



                                      -3-
J-S70033-14


Therein, Appellant claims that the imposition of consecutive statutory

maximum sentences, all but guaranteeing that Appellant will spend the rest

of his life in jail, raises his aggregate sentence to an excessive level.

Appellant’s Brief at 14.

      “Generally, Pennsylvania law affords the sentencing court discretion to

impose its sentence concurrently or consecutively to other sentences being

imposed at the same time or to sentences already imposed. Any challenge

to the exercise of this discretion ordinarily does not raise a substantial

question.” Commonwealth v. Prisk, 13 A.3d 526, 533 (Pa. Super. 2011)

(internal quotation omitted) (quoting Commonwealth v. Pass, 914 A.2d

442, 446–47 (Pa. Super. 2006)).           “[T]he key to resolving the preliminary

substantial   question     inquiry   is   whether   the   decision   to   sentence

consecutively raises the aggregate sentence to, what appears upon its face

to be, an excessive level in light of the criminal conduct at issue in the case.”

Commonwealth v. Mastromarino, 2 A.3d 581, 587 (Pa. Super. 2010).

      The trial court summarized Appellant’s criminal conduct as follows:

             At trial the victim testified that Appellant began molesting
      her when she was only nine or ten years old, that Appellant had
      vaginal intercourse with her by the age of eleven, and that by
      the time she was thirteen or fourteen Appellant was forcing her
      to have sex with him “everyday or multiple times a day.” She
      testified that Appellant had sex with her vaginally, orally, and
      anally. She testified that Appellant had sex with her in the
      kitchen, the bathroom, the living room, the hallways and the
      bedrooms of the home that the victim shared with Appellant and
      from which she had no real escape. She testified that Appellant
      purchased costumes for her to wear prior to intercourse,



                                          -4-
J-S70033-14


      installed a stripper pole in her bedroom, made her wear
      handcuffs during intercourse, and sometimes tied her to the bed.
      When she was approximately thirteen, Appellant actually
      “branded” the victim by repeatedly burning her lower back with
      a heated paperclip that Appellant had formed into the shape of a
      heart. The victim also testified that Appellant never wore a
      condom during intercourse because it “didn't feel as good” to
      him. In 2008, when she was fifteen, Appellant impregnated the
      victim8 and then accompanied her to the hospital where she
      underwent an abortion.         Appellant signed the paperwork
      consenting to the abortion as the victim’s “Dad.” Appellant’s
      sexual reign of terror continued unabated until December of
      2009, when the victim was seventeen years old [and had begun
      dating a teenage boy]. She moved out of Appellant’s home two
      [months] later[, having revealed Appellant’s abuse to her
      boyfriend, to live in the home of her boyfriend and his parents.
      The police became involved shortly thereafter].
             _____
             8
               DNA testing on the fetal tissue revealed that there was a
             99.9999 [percent] probability that Appellant was the father
             of the fetus.

Trial Court Opinion, 6/4/2014, at 3-4 (citations to trial transcript omitted).

The trial court further noted that this was not Appellant’s first offense; he

was previously convicted of involuntary deviate sexual intercourse with a 12-

year-old victim. Id. at 4.

      When considered in a vacuum, a sentence of 100 to 200 years might

seem extreme. However, viewed in the context of Appellant’s conduct, we

cannot conclude that the sentence was manifestly excessive.         Compare

Prisk, 13 A.3d at 533 (holding sentence of 633 to 1,500 years of

imprisonment was not excessive given Prisk’s “systematic sexual abuse of

his stepdaughter, which occurred on an almost daily basis over the course of

six years”) with Commonwealth v. Dodge, 77 A.3d 1263, 1273 (Pa.



                                    -5-
J-S70033-14


Super. 2013) (holding Dodge raised a substantial question that aggregate

sentence of approximately 40 to 80 years of imprisonment was excessive

where only low-value property crimes were involved). Accordingly, we hold

that Appellant does not raise a substantial question that the trial court

abused its discretion in imposing an aggregate sentence of 100 to 200 years

of imprisonment given the gravity of the offenses, the impact on the victim,

Appellant’s failure to be rehabilitated after his first conviction for sexually

abusing a minor, and the need to protect the public from Appellant.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 11/13/2014




                                     -6-